FIRST DIVISION
                                BARNES, P. J.,
                            BROWN and HODGES, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules



                                                                    August 25, 2022




In the Court of Appeals of Georgia
 A22A0991. HUGHES v. THE STATE.

      BROWN, Judge.

      A jury found George Hughes guilty of six counts of aggravated assault, three

counts of aggravated battery, four counts of possession of a firearm during the

commission of a crime, conspiracy to commit armed robbery, and attempt to commit

armed robbery. On appeal, Hughes asserts that trial counsel provided ineffective

assistance of counsel in two respects: (1) failing to conduct a limited examination of

a forensic psychologist in order to preclude the State from rebutting lay testimony

with an expert witness; and (2) failing to object when the forensic psychologist

expressed a legal opinion on Hughes’ insanity defense. For the reasons explained

below, we affirm.
       The test for determining whether an appellant received ineffective
       assistance of counsel is set forth in Strickland v. Washington, 466 U. S.
       668 (104 SCt 2052, 80 LE2d 674) (1984). Under Strickland, to establish
       a constitutional deprivation of the right to counsel, appellant has the
       burden of showing that counsel’s performance was deficient and that the
       deficient performance prejudiced the defense by creating a reasonable
       probability that but for counsel’s errors, the outcome of the trial would
       have been different. Failure to satisfy either prong of this two-part test
       is fatal to an ineffective assistance claim.


(Citations and punctuation omitted.) Wallin v. State, 285 Ga. App. 377, 381 (646

SE2d 484) (2007). “A reasonable probability is a probability sufficient to undermine

confidence in the outcome.” (Citations and punctuation omitted.) Debelbot v. State,

308 Ga. 165, 167 (839 SE2d 513) (2020). “[I]n examining whether a defendant has

shown Strickland prejudice, we review the record de novo and weigh the evidence as

we would expect reasonable jurors to have done.” (Citation and punctuation omitted.)

Id. at 168, n.6.

       Here, the State presented evidence showing that, around 10:30 p.m. on

December 26, 2005, an off-duty uniformed police officer working security for a large

retail store saw Hughes and another person walk into the store. Hughes “either tripped

or staggered” as he walked past the officer and “had on a dark pair of sunglasses” that


                                            2
he took off after walking into the store. Hughes was “mumbling something” to the

person who walked in with him. The officer, suspecting that Hughes might be

intoxicated, watched him and his companion go to another part of the store before

Hughes returned to the front, mumbled something, staggered or tripped again, put on

his sunglasses, and walked into the parking lot. The officer followed Hughes outside

and asked him to stop because he was concerned that he might be intoxicated. When

Hughes did not respond, the officer asked him to stop a second time, at which point

Hughes stopped, looked over his shoulder, and saw the uniformed officer. The officer

was approximately eight to twelve feet away from Hughes and saw him make a

motion with his arms and elbows that the officer assumed was Hughes taking off his

sunglasses. When the officer asked Hughes to turn around because he needed to speak

to him, Hughes turned to his right, pointed a semi-automatic weapon at the officer,

and fired. The weapon had an extended clip that allowed it to carry two to three times

as many rounds as it would normally carry. The officer turned and ran while Hughes

continued firing at him. Once he reached cover, he drew his weapon, returned fire,

and radioed for help. After other officers arrived, one of them asked Hughes to drop

his weapon; when Hughes turned toward the officer and pointed his gun at him, the



                                          3
officer shot Hughes and incapacitated him. After being transported to the hospital,

Hughes “stated he had no recollection of the shooting.”

      During the incident, Hughes shot the officer working security, as well as a store

employee. The officer described Hughes as “seem[ing] not to be as worried about

getting shot as I was because he would just stand up and start firing. . . .” The officer

did not observe any attempt by Hughes to commit a robbery while inside the store.

      Following the shooting, the police gathered witnesses and transported them to

the police station for interviews. Following a review of the store’s surveillance video,

the police identified Clyde Perchelli as the person who had entered the store with

Hughes. In an interview with a GBI agent, Perchelli admitted that he rode with

Hughes to the store and that they planned to rob it, with Perchelli acting as a lookout.

After they entered the store, Hughes went outside to get a weapon and extra magazine

for Perchelli because they saw a police officer in the store. At one point in the

interview, Perchelli told the agent that Hughes “was talking about robbing and I

didn’t really take it to the full extent. I thought that maybe it was the pills talking,

cause he ate maybe. . . .”1 According to Perchelli, Hughes “gets crazy when he eats


      1
      Perchelli was interrupted and he never explained what or how many pills
Hughes has consumed.

                                           4
pills.” Following Perchelli’s arrest, the police found “two throwing knives” on his

person.

      Two weeks before Hughes’ trial, Perchelli pleaded guilty to three counts of

aggravated assault, aggravated battery, and conspiracy to commit armed robbery for

his involvement in the events at the store. He testified that he and Hughes had been

drinking alcohol all day and denied any plan to rob the store, claiming that they went

to the store to meet Perchelli’s girlfriend. He stated that he was at the service desk to

ask that his girlfriend be called to the front when Hughes went outside and started

shooting.

      Hughes testified at trial and presented three lay witnesses to support his

defense of not guilty by reason of insanity. At the time of the incident, Hughes was

44 years old and living with his parents following a separation from his wife of 21

years. He testified that he did not know Perchelli and that his only memory of the

incident was waking up in jail and being told about it. He testified that he was on

disability beginning in 1993 or 1994 and that his medications included morphine for

chronic pain, as well as medications for “anxiety and panic disorder” and seizures. He

explained that without a leg brace, his “knee will buckle and pop out the wrong

direction” and this can cause him to stagger and sometimes fall down. He testified

                                           5
that he had memory problems before the incident causing him to “forget little things,

big things, people always reminding me of stuff, like ball games, outings with the

family and stuff like that.” He denied a history of illegal drug use.

      Hughes’ mother testified that he began exhibiting “strange behavior” in junior

high school, resulting in him being hospitalized on six different occasions. She

explained that they initially “thought he was on drugs[,]” but the blood work showed

that he was not and she was not aware of any use of illegal drugs by Hughes. She

stated that Hughes “would get mad and fly into a rage for no reason at all. And he

would always tear something up,” such as his room or a mailbox. She explained that

“he didn’t get along with people, he didn’t like anybody” and would “get mad at the

cat, the dog, people, neighbors.” She testified that Hughes suffered from periods of

depression and attempted to die by suicide on multiple occasions, including shooting

himself in the chest and barely missing his heart.

      On one occasion Hughes took his mother’s car, was chased by police while

speeding, and could not remember where he had been when he arrived home. After

this incident, they took him to a psychiatric hospital because “he had this unusual

look in his eyes and he seemed angry and he couldn’t be still.” She testified that he

stayed there five days and “nothing was done . . . and it didn’t help him.” She

                                          6
described another incident where he disappeared for several days in his car and when

he was brought home by another person, he could not remember what had happened

to his car, which was never recovered.

       Hughes’ 21-year-old daughter testified that she was aware that he had seen a

psychiatrist for most of his life and was on several medications for bipolar disorder.

She had no knowledge of him using illegal drugs. He also suffered a severe head

injury in a car accident that caused seizures for which he took medication. She

explained that he has memory problems and does not remember her wedding or

walking down the aisle with her. She stated that “when [her father got] angry[,] . . .

it seemed like he would just black out and he didn’t know what he was doing, he

didn’t think about what he was doing, he just did.” On one occasion he got into an

argument with another daughter, who was pregnant, and “smacked her.” She testified

that “normal people don’t hit pregnant girls . . . but when daddy got angry he didn’t

see that and he didn’t think about it. And after . . . , he felt so bad that he actually left

and moved out . . . [and] went to live with his mom.”

       The testimony of Hughes’ 20-year-old daughter was largely cumulative of the

testimony of her grandmother and sister with regard to his history of seizures, suicide

attempts, memory issues, and lack of illegal drug use. Like them, she described

                                             7
Hughes as “fine and somebody could say something and a twist of personality would

come out and he would be screaming and then the next minute he would be fine.”

      After the State and Hughes rested their cases, the trial court announced that it

was calling a witness to testify, Dr. Sam Perri. Hughes’ counsel then stated: “Now,

as the Court said the Court is technically calling you so we’re not used to handling

that, so I will kind of lead your examination and [counsel for the State] will have his

opportunity to talk with you.” After asking questions establishing that Dr. Perri was

the Director of Forensic Services at Northwest Georgia Regional Hospital, had been

conducting forensic exams for over 25 years, and held a master’s degree in

developmental psychology and a PhD in clinical psychology, counsel asked an open-

ended question about Dr. Perri’s evaluation of Hughes.

      Dr. Perri testified that pursuant to a court order, he examined Hughes to

provide an opinion as to his competency to stand trial, as well as his mental condition

at the time of the offense. He spent approximately 45 minutes with Hughes on

February 7, 2007, and a shorter period of time with him on March 16, 2007.

      On both occasions, Hughes “was oriented, he knew where he was, he would

tell me his name, he knew what month it was, the year. He did report when asked

about being anxious or nervous he stated, quote, all the time. . . . When asked if he

                                          8
felt depressed he stated pretty much. And he appeared to be at least mildly

depressed.” When Dr. Perri asked Hughes if he had “suicidal ideas or plans,” Hughes

answered “none ever.” Dr. Perri did not observe “any major problems in [his] mental

status exam.” Hughes “was articulate. He was able to organize his thoughts, when I

asked him a question he was able to think about it. He was able to process the

question and give me a rational and logical response to the question.” Hughes did not

have any false perceptions (visual or auditory hallucinations) or delusions (false

beliefs). In Dr. Perri’s opinion, nothing in the investigative reports or his interview

with Hughes supported the conclusion that Hughes was delusional or psychotic.

Hughes “memory seemed to be intact to most events, but he reported that he has

blackouts. He also reported that he was amnesic for the events that led to his present

legal situation.” Dr. Perri did not “find any evidence to support the notion that he was

not telling me the truth in saying he does not remember.”

      With regard to Hughes’ mental condition at the time of the incident, Dr. Perri

testified that this is “an extremely difficult question” made “more difficult” by

Hughes’ lack of memory. He explained,

      if a person can’t tell me what was going on at the time of the alleged
      offense, . . . it’s extremely difficult for me to come up with a conclusion


                                           9
      if the person was insane. . . . I’m conservative when it comes to
      rendering opinions of insanity, but that doesn’t mean that I’m not
      objective and fair, but I need evidence. . . . I need fairly good evidence
      to support a plea of insanity and I didn’t have nothing even close to that
      in this case.


While Dr. Perri acknowledged that Hughes had a history of mental health

hospitalizations and being treated with medications for mood disorder, anxiety, and

depression, “there was nothing to reach in my opinion the level of what the State of

Georgia requires to find a person not responsible or what we call NGOI, not guilty

by reason of insanity. I could not find any evidence to support that.”

      Dr. Perri acknowledged that he did not perform any tests on Hughes, such as

the Minnesota Multiphasic Personality Test, because “there’s no psychological test

that I could give to any person in this room and determine what their mental state was

five months ago, maybe even two months ago.” In his view, he was not in court “to

give a whole psychological profile of the person[,]” but if he had to take “just a wild

guess . . . , it’s probably a good possibility of having bipolar disorder.” One of the

medications prescribed to Hughes is “usually used as a mood stabilizer” and

“suggested” bipolar disorder to Dr. Perri. He also expressed “no doubt that Mr.




                                          10
Hughes does have a mental illness[,]” particularly in light of receiving full disability

for “mental disorders” since 1993.

      While Dr. Perri explained that a panic attack will cause a person to have a high

heart rate with sweating and shaking, he provided no testimony about the symptoms

of bipolar disorder or whether it could impact a person’s mental capacity to

distinguish between right and wrong. He admitted that he never talked with Hughes’

mother, but explained that “there’s nothing that would have been said that could have

changed my opinion about his degree of criminal responsibility at the time.”

      Dr. Perri described Hughes as a very reliable historian of his mental illnesses,

even though Hughes denied any previous suicide attempts and he did not relate any

anger management issues to Dr. Perri. He later admitted that if Hughes had attempted

suicide on numerous occasions, it would indicate that he was not a very good

historian and “there’s more abnormality . . . than he led [Dr. Perri] to believe.” In a

follow-up question from the State, Dr. Perri agreed that it was “possible” that Hughes

was making up memory loss about a specific event if he testified at trial that he

previously had attempted suicide. Dr. Perri also agreed “that pre-planning of a crime

[and getting someone to act as a lookout] mitigates strongly against any type of

inability to distinguish between right and wrong.”

                                          11
      1. We find no merit in Hughes’ first claim of ineffective assistance as it is

based upon a misapprehension of the relevant law. Relying primarily upon Nance v.

State, 272 Ga. 217, 219 (2) (526 SE2d 560) (2000), Hughes contends that because he

submitted only lay witnesses to factually support his insanity defense, the State could

not rebut this evidence with the testimony of Dr. Perri. He contends that trial counsel

lost this procedural limitation by examining Dr. Perri and inviting him to give

harmful opinion evidence that was detrimental to his defense.

      Hughes’ argument is flawed because the expert was called as a witness by the

trial court, not the State, pursuant to the procedure outlined in OCGA § 17-7-130.1,

which provides:

      At the trial of a criminal case in which the defendant intends to interpose
      the defense of insanity, evidence may be introduced to prove the
      defendant’s sanity or insanity at the time at which he is alleged to have
      committed the offense charged in the indictment or information. When
      notice of an insanity defense is filed, the court shall appoint at least one
      psychiatrist or licensed psychologist to examine the defendant and to
      testify at the trial. This testimony shall follow the presentation of the
      evidence for the prosecution and for the defense, including testimony of
      any medical experts employed by the state or by the defense. The
      medical witnesses appointed by the court may be cross-examined by
      both the prosecution and the defense, and each side may introduce
      evidence in rebuttal to the testimony of such a medical witness.

                                          12
Id. As the Supreme Court of Georgia explained in Danenberg v. State, 291 Ga. 439

(729 SE2d 315) (2012), when the trial court appoints an expert pursuant to OCGA §

17-7-130.1, the expert should not be considered an expert of the State, even if the

expert’s opinion supports the position of the State. Id. at 445-446 (8). See also

Tolbert v. State, 260 Ga. 527, 528 (2) (b) (397 SE2d 439) (1990). “The court-

appointed . . . expert is an independent and impartial witness who cannot be classified

as an agent of the [S]tate.” (Citation and punctuation omitted.) Danenberg, 291 Ga.

at 445 (8). In Danenberg, as in this case, the defendant gave notice of an insanity

defense and the trial court issued an order directing the Department of Human

Resources to conduct an evaluation of the defendant. Id. And, as outlined in OCGA

§ 17-7-130.1, the expert witness was called by the trial court as a witness after the

State and Hughes presented their evidence.

      Hughes’ reliance upon Nance, 272 Ga. at 218-220 (2), and Abernathy v. State,

265 Ga. 754 (1) (462 SE2d 615) (1995), is misplaced. In these cases, the Supreme

Court addressed the scenario where a defendant is required to submit to an

examination by the State’s expert witness. They have no application to an expert

appointed by the trial court under OCGA § 17-7-130.1.



                                          13
      2. In his remaining claim of ineffective assistance, Hughes contends that his

trial counsel should have objected when Dr. Perri testified on two separate instances

that his examinations did not support a finding of “not guilty by reason of insanity.”

He argues that “Dr. Perri’s impermissible expert opinion went to the central issue the

jury was to decide and its admission cannot be deemed harmless.” In his view, but for

trial counsel’s failure to object to this testimony, he would have been found not guilty

by reason of insanity in light of the “compelling evidence that he had severe mental

health issues.”

      Even if we assume, without deciding, that trial counsel should have objected

to Dr. Perri rendering an opinion on an alleged ultimate legal issue, Hughes cannot

demonstrate prejudice under the second prong of the Strickland standard for

ineffective assistance of counsel. An examination of the law concerning an insanity

defense demonstrates the weakness of Hughes’ claim of insanity in this case.

      “A defendant is presumed to be sane,” Hudson v. State, 308 Ga. 443, 447 (2)

(b) (841 SE2d 696) (2020), and “has the burden to prove by a preponderance of the

evidence that he was insane at the time the crime was committed.” (Citation and

punctuation omitted.) McElrath v. State, 308 Ga. 104, 106 (1) (b) (839 SE2d 573)

(2020). OCGA § 16-3-2 provides: “A person shall not be found guilty of a crime if,

                                          14
at the time of the act, omission, or negligence constituting the crime, the person did

not have mental capacity to distinguish between right and wrong in relation to such

act, omission, or negligence.” Under OCGA § 16-3-3, “[a] person shall not be found

guilty of a crime when, at the time of the act, omission, or negligence constituting the

crime, the person, because of mental disease, injury, or congenital deficiency, acted

as he did because of a delusional compulsion as to such act which overmastered his

will to resist committing the crime.” “[A] defendant who can distinguish between

right and wrong and who commits a criminal act he recognizes is wrong but which

he is compelled to commit by an uncontrollable impulse or compulsion has no

insanity defense under Georgia law.” (Punctuation omitted; emphasis in original.)

Lawrence v. State, 265 Ga. 310, 313 (2) (454 SE2d 446) (1995).

      As the Supreme Court of Georgia has explained, mental illness or abnormality,

such as bipolar disorder, is not the equivalent of legal insanity. Durrence v. State, 287

Ga. 213, 215 (a) (695 SE2d 227) (2010). Evidence that a defendant does not

remember committing a crime or “was in a blanked out state of mind during the

commission of the acts charged” does not authorize a jury instruction on an insanity

defense. (Citation and puntuation omitted.) Crossley v. State, 261 Ga. App. 250, 252

(582 SE2d 204) (2003). See also Reeves v. State, 234 Ga. 896, 898 (3) (218 SE2d

                                           15
625) (1975), overruled on other grounds, Jackson v. State, 239 Ga. 40 (1) (235 SE2d

477) (1977); Garrett v. State, 126 Ga. App. 83, 84 (2) (189 SE2d 860) (1972).

Additionally, an inability to distinguish between right and wrong is not a defense to

a crime if the inability is a consequence of voluntary intoxication. Payne v. State, 273

Ga. 317, 318-319 (4) (540 SE2d 191) (2001).

      In this case, the trial court appropriately instructed the jury on the law

regarding an insanity defense, that it was not required to accept the testimony of an

expert witness, and that it should not place any significance on the fact that Dr. Perri

was called as a witness by the trial court. The State presented evidence showing that

Hughes had consumed alcohol all day before the offense, had formulated a plan to rob

the store, was stumbling and mumbling in the store before the shooting began, and

that the officer confronted him in the parking lot because he thought he was

intoxicated. The lay witness testimony offered in support of Hughes’ insanity defense

showed that he had a mental illness, memory issues, and would lose control when he

became angry, but provided no evidence as to whether he had the mental capacity to

distinguish between right and wrong at the time of the offenses or was suffering from

a delusional compulsion. See McBride v. State, 314 Ga. App. 725, 728-729 (1) (725

SE2d 844) (2012). Having reviewed the evidence de novo as we expect reasonable

                                          16
jurors to have done, we cannot say that a reasonable probability exists for a different

outcome had trial counsel objected to the legal conclusions of Dr. Perri.

      Judgment affirmed. Barnes, P. J., and Hodges, J., concur.




                                          17